Citation Nr: 1634403	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to September 30, 2014 and in excess of a 10 percent rating from September 30, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972 and from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A March 2015 rating decision increased the rating for bilateral hearing loss from a noncompensable rating to a 10 percent rating, effective September 30, 2014.

The Veteran testified at a hearing before the undersigned in June 2016.  A transcript is of record.

The Veteran submitted additional medical evidence in June 2016 with a waiver of AOJ consideration.  (See June 2016 Written Statement).


FINDINGS OF FACT

For the entire period under appeal, the Veteran's hearing loss is reflective of audiometric findings of no worse than a Numeric Designation of XI in the right ear and a Numerical Designation of I in the left ear.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for bilateral hearing loss have been met for the entire period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

A February 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  An additional VCAA letter was sent in January 2011.  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.

Concerning the VA's duty to assist, identified records, including service treatment records (STRs), VA treatment records, and private treatment records have been associated with the claims file to the extent possible.  See 38 C.F.R. § 3.159(c).  Although the Social Security Administration (SSA) records have not been obtained the Board finds that remand for attempt to obtain them is not necessary to decide the claim for a higher rating for bilateral hearing loss.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In this case, the Veteran has not asserted, nor is the Board able to perceive any specific reason why the outstanding Social Security disability records might be relevant to the resolution of the issue of an increased rating for hearing loss.  In particular, the Veteran was granted disability benefits in 2004, which would not have any current medical evidence (or any medical evidence within the appeal period) to decide the claim for a higher rating.

Additionally, VA examinations were performed in March 2010, August 2010, and February 2015 that included consideration of the Veteran's medical history and set forth all pertinent findings, including a description of functional impairment, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that his hearing loss disability has worsened since his last examination in February 2015.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.  In this regard, at the time of the hearing, the undersigned discussed considering whether another VA examination was necessary; the undersigned has considered the evidence of file and the evidence that was added after the hearing and finds that the evidence is adequate upon which to adjudicate this appeal.

At the time of the hearing, there was a discussion regarding the Veteran having undergone private audiogram testing.  The record was held open to allow for the Veteran to seek clarification as to whether the Maryland CNC test was used during this testing.  The Veteran did not submit this clarification.  Under these facts, the Board finds that it met its duty to seek clarification.  The record does not indicate that these private audiograms were completed using the Maryland CNC test by a state-licensed audiologist.  Therefore, these tests will not be used for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Veteran testified at a hearing before the undersigned in June 2016.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issue and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The undersigned explained to the Veteran that the issue was the severity of his hearing loss, including how its symptoms affected him in terms of his daily ability to function and work.  The Veteran did not raise any new issues with regard to this claim at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties).

II.  Analysis

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss disability prior to September 30, 2014, and a rating in excess of 10 percent from September 30, 2014.  For reasons discussed below, a 10 percent rating is granted (but no higher) for the entire period under consideration.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(bn)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Under 38 C.F.R. § 4.86, an exceptional pattern of hearing loss is also defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.   Either table will also be used in this situation, to seek the higher evaluation.

The Veteran underwent a VA examination in March 2010.  Audiometric testing showed puretone thresholds for the right ear of 105 dB at 1000 Hz, 105 dB at 2000 Hz, 105 dB at 3000 Hz, and 105 dB at 4000 Hz, with an average puretone threshold of 105.  Puretone thresholds for the left ear were 25 dB at 1000 Hz, 40 dB at 2000 Hz, 75 dB at 3000 Hz, and 75 dB at 4000 Hz, with an average puretone threshold of 54.  Speech recognition scores were 0 percent in the right ear and 92 percent in the left ear.

In the present case, the Veteran's disability of the right ear is productive of frequencies 55 or more decibels at 1000, 2000, 3000, and 4000 Hz bilaterally; therefore, Table VIA may be utilized.

For the right ear, application of an average puretone threshold of 105 dB results in a numerical designation of XI under Table VIA, while application of the speech recognition score of 0 results in a numerical designation of XI under Table VI.  Accordingly, the Board will apply the numerical designation of XI resulting from Table VIA.

For the left ear, application of an average puretone threshold of 54 dB and of the speech recognition score of 92 results in a numerical designation of I under Table VI (Table VIA is not applicable).

As applied under Table VII, the right ear numerical designation of XI and the left ear numerical designation of I results in a 10 percent evaluation.

The Board is cognizant that the RO did not use these findings to establish a 10 percent rating, citing evidence that the reduction in hearing acuity was due to debris in the ear.  This was the basis for the RO obtaining another VA examination.  After careful review of all the evidence, to include that the findings in the March 2010 audiogram were found reliable by the clinician at the time of the testing, the Board will use these audiometric findings.  

An August 2010 VA examination noted a history of two prior surgeries and a significant middle ear pathology causing significant hearing loss.  The audiology examination yielded puretone thresholds for the right ear of 60 at 1000 Hz, 75 dB at 2000 Hz, 95 dB at 3000 Hz, and 95 dB at 4000 Hz.  The puretone thresholds for the left ear are: 30, 35, 60, and 65, respectively.  The average decibel for the left ear was 48 dB and 81 dB for the right ear.  The speech recognition score for the left ear was 96 percent and 90 percent for the right ear.

For the right ear, application of an average puretone threshold of 81 dB and of the speech recognition score of 90 results in a numerical designation of III under Table VI.  As there is an exceptional pattern of hearing loss, the 81 threshold results in a higher finding of VII using table VIA.  

For the left ear, application of an average puretone threshold of 48 dB and of the speech recognition score of 96 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical designation of VII and the left ear numerical designation of I result in a noncompensable evaluation.

Treatment records reflect that the Veteran underwent right tympanomastoidectomy revision on September 30, 2014, which resulted in increased hearing loss.

A February 2015 VA examination findings reflect 0 percent discrimination for the right ear.  The audiology examination yielded puretone thresholds for the right ear of 90 at 1000 Hz, 85 dB at 2000 Hz, 105 dB at 3000 Hz, and 105 dB at 4000 Hz.  Puretone thresholds for the left ear are: 25, 25, 70, and 65, respectively.  The speech recognition score for the left ear is 84 and 0 for the right ear.  The average decibel loss was 93 for the right ear and 46 for the left ear.

In the present case, the Veteran's disability is productive of frequencies 55 or more decibels at 1000, 2000, 3000, and 4000 Hz bilaterally; therefore, Table VIA may be utilized for the right ear.

For the right ear, application of an average puretone threshold of 93 dB results in a numerical designation of IX under Table VIA, while application of the speech recognition score of 0 results in a numerical designation of XI under Table VI.  Accordingly, the Board will apply the numerical designation of XI resulting from Table VI.

For the left ear, application of an average puretone threshold of 46 dB and of the speech recognition score of 93 results in a numerical designation of I under Table VI.

As applied under Table VII, the right ear numerical designation of XI and the left ear numerical designation of I result in a 10 percent evaluation.

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss disability when determining the appropriate ratings.  The Veteran testified that he had four operations on his right ear (in 2006, 2009 and two operations in February of 2014 and September of 2014).  He also testified that he had total hearing loss of the right ear and overall has difficulty hearing conversations.  (See June 2016 Hearing Transcript p. 3).  The Veteran described the challenge of dealing with finding better employment because of his hearing loss.  (Id).

The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The need for hearing aids is contemplated by the rating criteria.  See 38 C.F.R. § 4.85 (providing that examinations will be conducted without the use of hearing aids).  The Veteran has not reported time lost from work, or decreased ability to accomplish work tasks; however, he has implied lost opportunities for better employment due to his hearing loss.  

Considering all the evidence of record, to include (as noted above) the March 2010 VA examination report, the Board finds that a 10 percent rating is warranted throughout the appeal period.  Considering the evidence, however, there is no evidence that a schedular rating in excess of 10 percent is warranted.

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1) (2015).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing loss and associated functional impairment, including difficulty understanding speech are contemplated by 38 C.F.R. § 4.85, DC 6100.  Specifically, his difficulty hearing and understanding speech, with concomitant communication difficulties, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  38 C.F.R. § 4.85.  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which form the basis of all schedular evaluations.  See 38 C.F.R. § 4.10.  In other words, one's ability to function under the ordinary conditions of daily life and employment informs the criteria under all diagnostic codes, even when they are cast solely in terms of objective clinical data.  The disagree of disability determined by the objective test results set forth in the rating criteria are "[g]enerally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the fact that a particular symptom, challenge, or circumstance is not mentioned in the rating criteria, which often contain no description or mention of the symptoms or functional impairment they are designed to compensate but instead are based on objective clinical findings, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life (communicating with others) and employment are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss, or at least not shown to be outside their purview such as to render the disability picture so exceptional or unusual as to render their application impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.

The legislative history for the current rating criteria for hearing loss further shows that the schedular criteria already contemplate the effects of hearing impairment, even if they are not discussed in the diagnostic code itself.  For example, as discussed in the commentary accompanying the publication of 38 C.F.R. § 4.86(b), the alternative criteria in this section for evaluating hearing loss are designed to account for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25209 (May 11, 1999).  These comments do not mean that the criteria for non-exceptional patterns of hearing loss under § 4.85 do not contemplate the effects of environmental noise or difficulties hearing in the everyday work environment.  Rather, these comments show that the alternative criteria were designed for exceptional patterns of hearing loss whose disabling effects under certain circumstances, such as environmental noise, might not be adequately captured by audiological testing in a controlled sound booth.  Thus, although factors such as difficulty hearing in the presence of environmental noise or in the everyday work environment are nowhere found in the rating schedule itself, the legislative history shows that the rating criteria contemplate such challenges.  However, recourse to the legislative history to show that this is true is unnecessary, since sections 4.1 and 4.10 already establish that the rating criteria are designed to compensate for average impairment of functioning under the ordinary conditions of life and employment.  Nevertheless, the above commentary makes these types of challenges explicit in hearing loss cases.

Accordingly, the fact that the rating criteria do not mention specific examples of symptoms or functional impairment experienced by the Veteran as a result of hearing loss, including increased difficulty hearing in the presence of environmental noise, cannot be a basis in and of itself for extraschedular referral, when it must be assumed that they already contemplate a wide range of impairment, including due to environmental noise, as explained above.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria.  There is no such evidence in this case.

Further, the use of hearing aids is itself contemplated by the rating criteria.  See 38 C.F.R. § 4.85 (providing that examinations will be conducted without the use of hearing aids).  The fact that a disability, or in this case accommodations for it, may result in external challenges unique to the claimant's circumstances and not specifically mentioned in the criteria cannot in itself establish that application of the regular schedular standards is impractical or that the disability picture is exceptional or unusual vis-à-vis the rating criteria.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Moreover, based on the work in terms of factors such as productivity, efficiency, and lost time is not implicated.  Rather, the Veteran testified about the impairment of his ability to obtain better employment.  Thus, the second step of the inquiry, namely marked interference with employment, is not satisfied.

In short, there are no manifestations of the Veteran's hearing loss not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Moreover, and in the alternative, because the Veteran's hearing loss disability has not caused him to miss work or caused marked interference with work in terms of factors such as productivity, efficiency, or lost time, and as other related factors such as frequent periods of hospitalization due to hearing loss are not shown, the second step of the inquiry is not satisfied.  See id. 

In any event, because there are no symptoms different from, or more severe than, those already contemplated by the rating criteria for hearing loss due to the hearing loss, an exceptional or unusual disability picture under § 3.321(b) does not exist.  

Finally, and in the alternative, there is no evidence that the impact of hearing loss results in marked interference with employment.  As explained above, the Veteran has not described interference with his ability to accomplish work tasks or missed time from work.  Thus, the second step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  

Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See 38 C.F.R. § 3.321(b). 

Based on audiometric findings and the schedular criteria, a compensable rating for bilateral hearing loss prior to September 30, 2014 and in excess of a 10 percent rating from September 30, 2014 is denied.


ORDER

A 10 percent rating is granted for the entire appeal period for bilateral hearing loss; a rating in excess of 10 percent is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


